Citation Nr: 1003867	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of a left lower lobe lobectomy.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
December 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which, in pertinent part denied 
entitlement to a rating in excess of 10 percent for residuals 
of a left lower lobe lobectomy.

In September 2006, the Veteran and his wife provided 
testimony before the Board at a videoconference hearing.  A 
transcript of this hearing is of record.  

In July 2007, the Board remanded the Veteran's claim for 
additional development.  The case has been returned to the 
Board for further appellate action.  

The issue of entitlement to a total rating based on 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Pulmonary function testing (PFT) shows that the Veteran has 
forced expiratory volume in one second (FEV-1) that is 80 
percent of the predicted value and FEV-1/forced vital 
capacity (FVC) that is 112 percent; the left lower lobe 
lobectomy is not manifested by incapacitating episodes or 
prolonged usage of antibiotics for productive cough.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of status post left lower lobe lobectomy have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6601, 6844 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had also held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: 1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and 4) the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and 
fourth elements of the veteran's court's decision were not 
disturbed by the Federal Circuit's decision. 

In letters issued in September 2004 and July 2007, both prior 
to and subsequent to the initial adjudication of the claim, 
the RO notified the Veteran of the evidence needed to 
substantiate his claim for an increased rating.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The September 2004 letter requested 
that the Veteran submit all relevant evidence in his 
possession.  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the July 2007 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120. 
 While complete VCAA notice, including Dingess notice, was 
provided after the initial adjudication of the claims, this 
timing deficiency was cured by the issuance of VCAA notice 
followed by readjudication of the December 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 
3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in September 
2004 and November 2009 for his increased rating claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran was granted service connection under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6601 and 6684 (2009).  

Diagnostic Code 6601 for bronchiectasis requires 
incapacitating episodes of infection of two to four weeks 
total duration per year, or daily productive cough with 
sputum that is at time purulent or blood-tinged at that 
requires prolonged antibiotic usage more than twice a year 
for a rating of 30 percent.  Prolonged antibiotic usage is 
defined as usage lasting four to six weeks.  

During a September 2004 VA examination, the Veteran reported 
that he developed three to four colds per year every winter 
and was currently on antibiotics for congestion and fluid in 
the left lung.  However, the Veteran also stated that he had 
a nonproductive cough and did not report an episode of 
incapacitation.  

A March 2006 private treatment note shows that the Veteran 
was assessed with bronchitis and bronchospasm but his nasal 
mucosa was normal in appearance, his chest was clear to 
auscultation, and his sputum was midline.  There was no 
indication of antibiotics usage at that time.  He was 
prescribed allergy medication and an anti-allergen pillow 
cover.  

A July 2007 private treatment record notes that the Veteran 
was coughing up greenish sputum and had slightly diminished 
breath sounds on the left base.  He was assessed with 
bronchitis and prescribed an antibiotic.  The private 
physician stated that his lung examination was normal and no 
chest X-ray would be taken unless the Veteran worsened.  
There is no indication that this infection worsened or that 
it required antibiotics for four or more weeks.    

During a November 2009 VA examination, the Veteran reported 
developing a productive cough with discolored sputum only 
during episodes of bronchitis which occurred two to three 
times per year and usually resolved with a short course of 
antibiotics.  He also stated that he had not missed any time 
within the last year from work due to illness.  

Schedular Rating Analysis

While the Veteran has stated that he develops a cold two to 
four times per year in the winter, he has not reported any 
incapacitating episodes, let alone episodes lasting two to 
four weeks per year.  The medical evidence does not show 
three or more infections per year producing daily coughing 
and productive sputum and requiring antibiotic treatment for 
four to six weeks.  At most, the record shows that the 
Veteran has intermittent productive cough requiring a short 
course of antibiotics two, possibly three times per year.  
Therefore, an increased rating is not warranted under 
Diagnostic Code 6601.     

Diagnostic Code 6844 provides for evaluations pursuant to the 
General Rating Formula for Restrictive Lung Disease.  The 
General Rating Formula assigns a 10 percent disability rating 
when there is FEV-1 (Forced Expiratory Volume) of 71- to 80- 
percent predicted, or; FEV-1/FVC (Forced Vital Capacity) of 
71 to 80 percent, or; DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method) 66-to 
80-percent predicted.  FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- 
percent predicted, is rated 30 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6844 (2009).  

VA regulation requires use of post-bronchodilator studies 
when PFTs are done for disability evaluation purposes, except 
when the results of pre-bronchodilator PFTs are normal, or 
when the examiner determines that post-bronchodilator studies 
should not be done and states why.  38 C.F.R. § 4.96(c)(4) 
(2009).

Diagnostic Code 6684 focuses on the results of PFTs.  The 
Veteran underwent PFTs in September 2004, May 2005, December 
2006, and November 2009.  The September 2004 VA PFT indicated 
FEV-1 was 90 percent and FEV-1/FVC was 111 percent.  These 
results equated to a noncompensable disability rating.  

In May 2005, the Veteran underwent a PFT with his private 
physician that indicated FEV-1 was 89 percent, FVC was 100 
percent, and DLCO was 92 percent.  Again, these results 
equated to a noncompensable disability rating.

The Veteran's private doctor conducted PFTs on October 2006 
which indicated FEV-1 was 87 percent, FVC was 94 percent, 
FEV-1/FVC was 73 percent, and DLCO was 76 percent.  These 
results demonstrate that the Veteran's disability warranted a 
10 percent disability rating based on pulmonary function.

The Veteran received a fourth PFT at a VA examination in 
November 2009, which indicated FEV-1 was 80 percent, FVC was 
71 percent, and FEV-1/FVC was 112 percent.  Again, these 
results demonstrated that the Veteran warranted a 10 percent 
rating, based on pulmonary function.  

As the Veteran's PFTs were consistent with a 10 percent 
disability rating, he did not report incapacitating episodes 
of two to four weeks in total per year, and he did not report 
a daily productive cough requiring antibiotic treatment for 
four to six weeks at a time more than twice a year, the 
weight of the evidence is against the grant of an increased 
rating.  38 U.S.C.A. § 5107(b).  
  
Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

As discussed below, the Veteran has reported that the 
pulmonary disability limits his employment.  He has not, 
however, reported any symptomatology beyond that contemplated 
by the rating criteria.  The record shows impaired pulmonary 
function and occasional infections.  These symptoms are 
specifically considered in the rating criteria.  Because the 
rating criteria contemplate the Veteran's disability, further 
consideration of an extraschedular rating is not required.


ORDER

Entitlement to an increased rating for residuals of a lower 
lobe lobectomy is denied.  


REMAND

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

Marginal employment shall not be considered substantially 
gainful employment.   
38 C.F.R. § 4.16.  Marginal employment generally shall be 
deemed to exist when the earned annual income of the Veteran 
does not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person, and consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  Id. 

In this case, during the September 2006 videoconference 
hearing before the Board, the Veteran stated that he could 
not work full-time hours due to his service-connected lung 
disability.  The Veteran stated that he was working 15 hours 
per week at nine dollars per hour.  

In 2006, the poverty rate for one person was $10,294.  U.S. 
Census Bureau, 
http://www.census.gov/hhes/www/poverty/threshld/thresh06.html
.  Assuming the Veteran worked 15 hours a week at nine 
dollars an hour and worked for 50 weeks, his income would 
have been $6,750.  This income is well below the poverty line 
and cannot, therefore, be considered gainful employment.   

Furthermore, the Veteran was reportedly still not working 
full-time at the time of the most recent examination in 
November 2009.  Hence, the record raises the question of 
entitlement to TDIU.    

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record 
does not contain such an opinion.

The record establishes that the Veteran has also developed 
non-service connected disabilities, particularly cardiac 
disabilities.  As the case is being remanded for a VA 
examination, the central inquiry is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Neither non-service connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

The Board also notes that the Veteran does not currently meet 
the percentage requirements for TDIU.  However, if a veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service (Director) for extraschedular 
consideration.  38 C.F.R. § 4.16(b).  Therefore, if the 
Veteran is found to be unemployable due to his service-
connected disabilities, his case must then be referred to the 
Director for extraschedular consideration.  


Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should provide the Veteran with an 
examination by a VA medical professional to 
determine whether his service connected 
disabilities, residuals of a lobectomy and 
lobectomy scar, as likely as not, prevent 
him from obtaining or retaining gainful 
employment that his education and 
occupational experience would otherwise 
permit him to undertake.  Any indicated 
tests or additional examinations should be 
undertaken.  The examiner should review the 
claims folders and note such review in the 
examination report or in an addendum.  The 
examiner should provide a rationale for the 
opinion that takes into account the 
Veteran's reports of symptoms.  

3.  If the Veteran is found to be 
unemployable, refer his claim to the 
Director of Compensation and Pension service 
for extraschedular consideration.  

4.  If entitlement to TDIU is denied, issue 
a supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


